                Case 3:18-mj-71724-SK Document 30 Filed 07/12/19 Page 1 of 4



 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 SCOTT D. JOINER (CABN 223313)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7200
 7        FAX: (415) 436-7234
          Scott.Joiner@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                       )   NO. CR 18-MJ-71724 SK
                                                     )
14           Plaintiff,                              )   STIPULATION TO EXCLUDE TIME FROM JULY
                                                     )   11, 2019 TO AUGUST 8, 2019; [PROPOSED]
15      v.                                           )   ORDER
                                                     )
16   BRANDON FRERE,                                  )
                                                     )
17           Defendant.                              )
                                                     )
18

19           The parties appeared for a status hearing on July 11, 2019 and requested a continuance to August
20 8, 2019 for further status. It is stipulated by and between counsel for the United States and counsel for

21 the defendant, Brandon Frere, that time be excluded under the Speedy Trial Act from July 11, 2019,

22 through August 8, 2019, for the reasons stated below.

23           The parties previously appeared for a status conference on December 21, 2018 and requested a
24 continuance until February 27, 2019 for further status. The defendant waived the time for a preliminary

25 hearing on the Complaint under Rule 5.1 of the Federal Rules of Criminal Procedure until the next status

26 conference. The Court granted the request for a continuance. The Court granted the parties additional

27 continuances until July 11, 2019. Pursuant to stipulation, the Court excluded time under the Speedy

28 Trial Act for each one and also extended the time for a preliminary hearing

     STIPULATION TO EXCLUDE TIME AND [PROPOSED] ORDER
     CR 18-MJ-71724
               Case 3:18-mj-71724-SK Document 30 Filed 07/12/19 Page 2 of 4



 1          As part of the currently requested continuance, the parties request that the time from July 11,

 2 2019, through and including August 8, 2019, be excluded under the Speedy Trial Act in light of the

 3 complexity of the case, which involves hundreds of thousands of pages of documents, the time available

 4 for indictment, and for effective preparation of counsel.

 5          The parties stipulate and agree that excluding time from July 11, 2019, through and including

 6 August 8, 2019, will allow for the effective preparation of counsel and is appropriate based on the

 7 volume of discovery, the complexity of the case, and the amount of time necessary to return and file an

 8 indictment under the circumstances within the time specified by 18 U.S.C. § 3161(b). See 18 U.S.C.

 9 §§ 3161(h)(7)(B)(ii), 3161(h)(7)(B)(iii), 3161(h(7)(B)(iv); see also United States v. Pete, 525 F.3d 844,

10 852-53 (9th Cir. 2008) (“the STA makes no distinction regarding the applicability of the exclusions

11 under § 3161(h)(1) to the pre-indictment period (governed by § 3161(b)) and the pretrial period

12 (governed by §§ 3161(c) and (e)).”); United States v. Murray, 771 F.2d 1324, 1328 (9th Cir. 1985) (“In

13 cases of relative complexity, with multiple defendants and ongoing investigations such as here, it may

14 be quite unreasonable to expect the preparation and return of an indictment within thirty days… In the

15 case at bar, efficiency and economy were definitely served by the sixty day extension.”).

16          The parties further stipulate and agree that the ends of justice served by excluding the time from

17 July 11, 2019, through and including August 8, 2019, from computation under the Speedy Trial Act

18 outweigh the best interests of the public and the defendant in a speedy trial. 18 U.S.C. §§ 3161(h)(7)(A),

19 (B)(ii)-(iv).

20          The defendant waives the time for a preliminary hearing on the Complaint under Rule 5.1 of the

21 Federal Rules of Criminal Procedure from the date of this stipulation until August 8, 2019 and agrees

22 that the time for a preliminary hearing under Rule 5.1 of the Federal Rules of Criminal Procedure will

23 not begin to run before August 8, 2019. The undersigned Assistant United States Attorney certifies that

24 he has obtained approval from counsel for the defendant to file this stipulation and proposed order.

25          SO STIPULATED.

26

27 DATED: July 12, 2019                                            /s/
                                                          SCOTT D. JOINER
28                                                        Assistant United States Attorney
     STIPULATION TO EXCLUDE TIME AND [PROPOSED] ORDER
     CR 18-MJ-71724
             Case 3:18-mj-71724-SK Document 30 Filed 07/12/19 Page 3 of 4



 1 DATED: July 12, 2019                                  /s/
                                                EDWARD W. SWANSON
 2                                              SWANSON & MCNAMARA LLP
                                                Counsel for Defendant Brandon Frere
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION TO EXCLUDE TIME AND [PROPOSED] ORDER
     CR 18-MJ-71724
               Case 3:18-mj-71724-SK Document 30 Filed 07/12/19 Page 4 of 4



 1                                           [PROPOSED] ORDER

 2          Based upon the facts and representations set forth in the stipulation of the parties and as stated on

 3 the record on July 11, 2019, and for good cause shown, the Court finds that failing to exclude the time

 4 from July 11, 2019, through and including August 8, 2019, would unreasonably deny defense counsel

 5 and the defendant the reasonable time necessary for effective preparation, taking into account the

 6 exercise of due diligence. 18 U.S.C. § 3161(h)(7)(B)(iv). The Court also finds that excluding the time

 7 from July 11, 2019, through and including August 8, 2019, is appropriate in light of the volume of

 8 discovery and the complexity of the case, which the parties represent involves hundreds of thousands of

 9 pages of documents, and the amount of time necessary to return and file an indictment under the

10 circumstances within the time specified by 18 U.S.C. § 3161(b). See 18 U.S.C. §§ 3161(h)(7)(B)(ii),

11 3161(h)(7)(B)(iii); see also United States v. Pete, 525 F.3d 844, 852-53 (9th Cir. 2008) (“the STA

12 makes no distinction regarding the applicability of the exclusions under § 3161(h)(1) to the pre-

13 indictment period (governed by § 3161(b)) and the pretrial period (governed by §§ 3161(c) and (e)).”);

14 United States v. Murray, 771 F.2d 1324, 1328 (9th Cir. 1985) (“In cases of relative complexity, with

15 multiple defendants and ongoing investigations such as here, it may be quite unreasonable to expect the

16 preparation and return of an indictment within thirty days… In the case at bar, efficiency and economy

17 were definitely served by the sixty day extension.”).

18           The Court further finds that the ends of justice served by excluding the time from July 11, 2019,

19 through and including August 8, 2019, from computation under the Speedy Trial Act outweigh the best

20 interests of the public and the defendant in a speedy trial. Therefore, and with the consent of the parties,

21 IT IS HEREBY ORDERED that the time from July 11, 2019, through and including August 8, 2019,

22 shall be excluded from computation under the Speedy Trial Act. 18 U.S.C. §§ 3161(h)(7)(A), (B)(ii)-

23 (iv). The Court also orders that the time for a preliminary hearing be extended under Rule 5.1 of the

24 Federal Rules of Criminal Procedure pursuant to the stipulation of the parties.

25          IT IS SO ORDERED.

26

27 DATED: ___________________                                     ___________________________
                                                                  HON. THOMAS S. HIXON
28                                                                UNITED STATES MAGISTRATE JUDGE
     [PROPOSED] ORDER EXCLUDING TIME
     CR 18-MJ-71724 SK
